Name: 95/24/EC, ECSC, Euratom: Council Decision of 6 February 1995 amending the Council Decision of 6 December 1993 adopting the Council's Rules of Procedure, following the accession of Austria, Finland and Sweden
 Type: Decision
 Subject Matter: EU institutions and European civil service;  European construction;  Europe;  politics and public safety
 Date Published: 1995-02-10

 Avis juridique important|31995D002495/24/EC, ECSC, Euratom: Council Decision of 6 February 1995 amending the Council Decision of 6 December 1993 adopting the Council's Rules of Procedure, following the accession of Austria, Finland and Sweden Official Journal L 031 , 10/02/1995 P. 0014 - 0014COUNCIL DECISION of 6 February 1995 amending the Council Decision of 6 December 1993 adopting the Council's Rules of Procedure, following the accession of Austria, Finland and Sweden (95/24/EC, Euratom, ECSC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 151 (3) thereof,Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 30 (3) thereof,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 121 (3) thereof,HAS DECIDED AS FOLLOWS:Sole Article In Article 7 (4) of the Council's Rules of Procedure, the word 'six` shall be replaced by 'eight`.Done at Brussels, 6 February 1995.For the CouncilThe PresidentA. JUPPÃ 